Citation Nr: 0032664	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a single 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York which, 
in pertinent part, denied service connection for tinnitus and 
denied entitlement to a compensable evaluation for the 
veteran's noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  A videoconference 
hearing was held before an RO hearing officer in November 
1999.


REMAND

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (the Act) which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  Id. § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103).  The Act also 
provides that VA shall provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A).

In light of these changes, the Board finds that a remand is 
required in this case to comply with the duty to assist.

With respect to the veteran's claim for service connection 
for tinnitus, the evidence shows that the veteran denied 
tinnitus on VA ear, nose and throat (ENT) consultation 
performed during service in 1992, and that he was diagnosed 
with tinnitus on VA examination in March 1999.  The veteran 
has reported noise exposure during service.  A VA examination 
is in order to determine the etiology and date of onset of 
any current tinnitus.  Id.  The veteran may also submit 
evidence, lay or medical, regarding his claimed in-service 
incurrence of tinnitus, or provide detailed identification of 
existing medical records to enable the RO to obtain such 
records.  Id. § 3 (a) (to be codified as amended at 38 U.S.C. 
§ 5103).

With respect to the veteran's claim for a single 10 percent 
rating under 38 C.F.R. § 3.324, he is advised that he may 
submit evidence demonstrating that his noncompensable 
service-connected disabilities are of such character as to 
clearly interfere with normal employability.  Such evidence 
may include lay statements from his employer, coworkers, or 
family.  Id.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the Act 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for tinnitus since separation 
from service.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  
The veteran should also be asked to 
submit any available lay or medical 
statements regarding the effect of his 
noncompensable service-connected 
conditions on his employability.

3.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA examination to determine the 
etiology and date of onset of any current 
tinnitus.  The examiner should be asked 
to opine whether it is at least as likely 
as not that current tinnitus was incurred 
as a result of in-service acoustic 
trauma.  The claims folder must be made 
available to and reviewed by the doctor 
in conjunction with the examination, and 
the examination report should indicate 
that such has been done.

4.  After ensuring that the above actions 
have been completed, the RO should review 
the claim for service connection for 
tinnitus, and review the claim for a 
single 10 percent rating under 38 C.F.R. 
§ 3.324.  If the claims are denied, the 
veteran and his representative should be 
issued an SSOC, and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



